Citation Nr: 1634794	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-30 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder, and in excess of 70 percent on and after November 18, 2011. 

2.  Entitlement to a total rating for compensation based on individual unemployability (TDIU), prior to February 7, 2014.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to March 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for depressive disorder, and established an initial 50 percent rating for the disability, effective June 28, 2008.  In January 2012, the RO increased the initial rating to 70 percent, effective November 18, 2011.

In October 2015, the RO granted a total rating for compensation purposes (TDIU), effective February 7, 2014.

In March 2016, a hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  



FINDINGS OF FACT

1. Since the effective date of service connection, depressive disorder has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  

2.  The depressive disorder has not been productive of total occupational and social impairment.     

3.  The Veteran's service connected disabilities have rendered him unemployable since the effective date of service connection for PTSD.



CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Duty to Notify and Assist

At his hearing, the Veteran's representative sated that the grant of a TDIU from the effective date of service connection for PTSD in 2008, would satisfy the Veteran's appeal.  While a claimant is presumed to be seeking the maximum rating available by law; he may choose to limit the claim to a lesser benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

II. Initial Rating 

A.  Legal Criteria 

The Veteran's depressive disorder has been rated in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9434 (2015).  That code provides for a rating pursuant to the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment. Id. At 444. 

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2015).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this appeal, a GAF score of 31 to 40 is defined as indicating some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown 8 Vet. App. 240, 242-244 (1995).

B.  Factual Background and Analysis

In June 2008 the Veteran filed acclaim for service connection, and reported being moody, an inability to concentrate, and a lack of energy.  

At a February 2009 VA outpatient visit, the Veteran was noted as being depressed.  There was no indication of homicidal or suicidal ideation, and his thought processes were rigid but linear.  At an October 2010 visit, the Veteran reported feeling irritable and angry, and was sleeping 6 to 7 hours a night.  He denied suicidal or homicidal ideation.     

In January 2011 the Veteran was afforded a VA examination.  He reported having several friends.  He had been homeless for about three years, and met people while homeless.  He reported watching TV and playing on his computer.  He denied homicidal or suicidal ideation.  The examiner diagnosed depressive disorder.  

On examination, the Veteran's appearance was clean, his psychomotor activity unremarkable, he had a speech impediment, he was irritable, agitated, and his affect was normal.  He was oriented to time, person, and place.  His thought process and thought content were unremarkable.  He did not have delusions and he understood the outcome of his behavior.  He did not have inappropriate or obsessive behavior.  He did not have panic attacks, and he was able to interpret proverbs appropriately.  His impulse control was fair.  His remote memory was normal, and recent and immediate memory was mildly impaired.  The examiner noted the Veteran does not have total occupational and social impairment.  The Veteran's GAF score was 60, which is indicative of moderate symptoms.  

In December 2011 the Veteran underwent a VA examination.  The Veteran was diagnosed as having moderate major depressive disorder, recurrent, without psychotic features.  He reported irritability, problems with concentrating, feelings of anger and anhedonia.  He stated he had no friends, was isolated, and spent most of his time indoors watching television.  He was noted to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He reported last getting into a physical altercation when he was homeless, in 2008.  He denied suicidal ideation and substance abuse.  He had a depressed mood, mild memory loss, speech intermittently illogical, obscure or irrelevant, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships, and neglect of personal appearance and hygiene.  The examiner opined that the Veteran's symptoms did not render him unable to secure and maintain substantially gainful employment.  

In a November 2013, private psychiatric psychological impairment questionnaire Dr. I. S. noted the Veteran's GAF was 60.  The Veteran had deficiencies in family relations, persistent irrational fears in work or school, depression affecting the ability to function independently, appropriately and effectively, deficiencies in mood, difficulty in adapting to stressful circumstances, intrusive recollections of a traumatic experience, unprovoked hostility and irritability, and inability to establish and maintain effective relationships.   
      
In February 2014, the Veteran underwent a VA examination.  He was diagnosed with major depressive disorder.  The Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He was living alone in an apartment, and reported having no friends.  He watched television during the day or going on the Internet.  He occasionally went outside for walks.  He stated it was difficult to be around other people because he becomes annoyed easily.  He reported he was not looking for work, and had been fired from his prior job due to anger issues.  He was taking psychotropic medication.  He also reported fatigue and motivation problems, along with concentration issues and irritability.  He reported he was sleeping better.  

Symptoms included depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner deemed the Veteran capable of managing his own financial affairs.  With regard to occupational impairment, the examiner noted that the Veteran's symptoms of irritability, concentration, and low energy would cause problems in the work place.      

At the March 2016 hearing, the Veteran reported that dating back to June of 2008 he had experienced problems with attention, anger, mood swings, and difficulty getting along with others.  He reported that dating back to 2008 he had anxiety attacks, and that he avoided leaving his apartment.  Since 2008, he had had no motivation, and suicidal ideation.  He avoided people as interacting with others would lead to anger and agitation.  He had no friends.  He had been fired from his last job in 2005 because of anger issues.  He had been working in the mailroom of a law office.

In April 2016, the Veteran's sister submitted a statement, reporting that the Veteran had anger management issues, and was very argumentative.  She believed he suffered from a chemical imbalance, as he also displayed kindness and sympathy towards others, which was in opposition to his angry side.   

The Veteran submitted an independent medical psychological evaluation report from Dr. D.B., dated in April 2016.  He reported tension, trouble sleeping, nightmares, nervousness, irritability, fatigue, difficulty concentrating, memory impairment, and feelings of helplessness as well as feelings of withdrawal from friends and family.  He also reported anxiety and depression.  He had thoughts of not wanting to live, but did not have an intent or plan to commit suicide.  On examination he was clean and appropriately dressed, and was pleasant and cooperative.  He was lucid and his speech was coherent and unremarkable.  His affect and mood were found to be mostly neutral, and at times appeared dysphoric.  He was not emotionally labile.  

He denied any auditory or visual hallucinations, bizarre sensory experiences, heightened tactile sensitivities or other gross perceptual disturbances.  His thought processes were not indicative of loose associations, ideas of reference, flight of ideas, and/or impaired insight.  Reality testing problems were not observed or detected.  There was no evidence of impaired impulse control, and his short and long-term memory appeared intact.  His thought content had evidence of ruminations and worry, but was not grossly affecting cognitive perceptions.  

The examiner concluded that the Veteran presented with a mood disorder, persistent depressive disorder, with intermittent major depressive episodes, with the current episode presenting as severe.  The examiner noted that the Veteran had a history of PTSD.  Although the examiner described the disability as severe and found that the Veteran would have difficulty withstanding a normal workday; he assigned a GAF of 61.  

The Veteran was found to be guarded.  He had some family support.  He had deficiencies, as his interpersonal and occupational capabilities were at best noted to be marginally functional in singular and solitary tasks.

This record shows deficiencies in most of the areas of work, school, family relations judgment thinking and mood that have been present since the effective date of service connection.  , the Board finds that for all periods under consideration, the Veteran's depressive disorder warrants a 70 percent rating. 

The Veteran has deficiencies in work as shown by his inability to work since at least 2005, and evidence that he was fired from his last employment due to anger.  He has deficiencies in mood and motivation that have been described as severe.  

He also has deficiencies in family relations as shown by the fact that he has had little contact with family members.  

As it relates to his judgment and thinking, the Veteran has been predominantly described as having normal thought processes.  At the February 2009 VA outpatient visit; however, the Veteran was noted to have linear but rigid thought processes.  In December 2011, he was noted to have intermittently illogical speech, mild memory loss, and neglect of personal appearance and hygiene.  According to the February 2014 exam, the Veteran was depressed, anxious, had chronic sleep impairment, flattened affect, and disturbances of motivation and mood, and was noted capable of maintaining his financial affairs.  According to the Veteran's reports at the hearing, he had no motivation, and had suicidal ideation dating back to 2008.  The most recent psychiatric report from April 2016 indicates the Veteran was lucid and his speech coherent and unremarkable, and his affect and mood neutral.  Overall there appears to be moderately severe impact on the Veteran's judgment and thinking by his depression.  Therefore, taking into account the severity, duration, and frequency of these manifestations, the Veteran's symptomatology more nearly approximate the symptoms and manifestations required for a 70 percent rating.  This level of disability has persisted since the effective date of service connection.

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447(2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  Here, the Veteran has been in receipt of a TDIU, since February 7, 2014, but has been unemployed at all times since the effective date of service connection for PTSD in 2008.  The undisputed testimony has been that he lost his last employment due to symptoms that have been associated with the service connected disabilities.  He has continued to experience great difficulty being around others; and the most recent medical opinion is that he would have difficulties maintaining employment.  The level of disability considered in that opinion is not appreciably different from what it has been since the effective date of service connection for PTSD in 2008.  Further, the February 2014, headache impairment questionnaire completed by Dr. Wei, includes an opinion that there were completely prostrating headaches as a manifestation of service connected migraines.  Dr. Wei found that this level of disability would preclude gainful employment.  Although this opinion was only rendered in February 2014, the migraine disability has been rated 50 percent since the date of service connection, June 28, 2008 and it appears the disability has been at the same level since that date.  Resolving reasonable doubt in the Veteran's favor, his service connected disabilities are found to have rendered him unemployable since June 28, 2008.

Special Monthly Compensation

Pursuant to 38 U.S.C. § 1114(s), SMC is payable at the housebound rate when a veteran has a service-connected disability rated as 100 percent disabling, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) is permanently housebound because of a service-connected disability or disabilities.  See also 38 C.F.R. § 3.350(i) (2015). An award of TDIU, if it based upon a single service-connected disability, is sufficient to satisfy the section 1114(s) requirement of a service-connected disability rated as 100% disabling.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2010) ("[A TDIU rating] that is based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of 'a service-connected disability' because that requirement must be met by a single disability.").  In this case, the TDIU has been granted on the basis of the combination of the service connected depressive disorder and migraines.  There is no single disability rated total.  






						(CONTINUED ON NEXT PAGE)
ORDER

A higher initial rating of 70 percent for depressive disorder is granted, effective June 28, 2008.  

A TDIU is granted, effective June 28, 2008.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


